         Case 1:17-cv-00428-BLW Document 33 Filed 09/30/19 Page 1 of 2



LAWRENCE G. WASDEN
ATTORNEY GENERAL

MICHAEL J. KANE
SPECIAL DEPUTY ATTORNEY GENERAL
MICHAEL KANE & ASSOCIATES, PLLC
4355 West Emerald Street, Suite 190
Post Office Box 2865
Boise, Idaho 83701-2865
Telephone: (208) 342-4545
Facsimile: (208) 342-2323
Email: mkane@ktlaw.net
Idaho State Bar No. 2652

ATTORNEYS FOR DEFENDANT




                            IN THE UNITED STATES DISTRICT COURT

                             IN AND FOR THE DISTRICT OF IDAHO

DANIELLE DORSCH,                                )
                                                )
               Plaintiff,                       )
                                                )   Case No. 1:17-cv-00428-BLW
       vs.                                      )
                                                )   STIPULATION TO DISMISS
STATE OF IDAHO DEPARTMENT OF                    )
FISH AND GAME, a political subdivision of       )
the State of Idaho; JOHN/JANE DOES I            )
through X whose true identities are presently   )
unknown;                                        )
                                                )
               Defendants.                      )
                                                )


       COME NOW the Plaintiff, DANIELLE DORSCH, by and through her attorney of

record, Chad M. Nicholson of McConnell, Wagner, Sykes & Stacey, PLLC, and Defendant,

STATE OF IDAHO DEPARTMENT OF FISH AND GAME, by and through its attorney of

record, Michael J. Kane, of the firm Michael Kane & Associates, PLLC, and hereby stipulate and


STIPULATION TO DISMISS - P. 1
         Case 1:17-cv-00428-BLW Document 33 Filed 09/30/19 Page 2 of 2



agree to dismiss the Complaint (Dkt. 1) filed in the above-entitled matter, with prejudice, and

that each party bears its own costs and attorney fees.

       DATED this 30th day of September, 2019.

                                              McCONNELL, WAGNER, SYKES & STACEY, PLLC

                                         BY: _/s/ Chad M. Nicholson ______________________
                                             CHAD M. NICHOLSON
                                             Attorneys for Plaintiff



       DATED this 30th day of September, 2019.

                                              MICHAEL KANE & ASSOCIATES, PLLC

                                         BY: _/s/ Michael J. Kane _______________________
                                             MICHAEL J. KANE
                                             Attorney for Defendant



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 30th day of September, 2019, I electronically filed the
foregoing document with the U.S. District Court. Notice will automatically be electronically
mailed to the following individuals who are registered with the U.S. District Court’s CM/ECF
System for this action:

              Chad M. Nicholson
               nicholson@mwsslawyers.com; white@mwsslawyers.com;
               shippy@mwsslawyers.com

              Michael J. Kane
               mkane@ktlaw.net; tpresler@ktlaw.net


                                                           /s/ Michael J. Kane               .
                                                         MICHAEL J. KANE




STIPULATION TO DISMISS - P. 2
